Citation Nr: 0631236	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for keratosis pilaris, 
claimed as a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision, which 
denied the benefit now on appeal.

It is notable that the veteran previously filed a claim for 
service connection for a skin condition, which was diagnosed 
at the time as keratosis follicularis (Darier's disease).  
The claim was denied and the veteran was notified by letter 
in February 1990.  The veteran now claims entitlement to 
service connection for a skin rash diagnosed as keratosis 
pilaris.  Where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Accordingly, the veteran's claim should be considered on a de 
novo basis, without regard to finality of the previous 
determination.


FINDINGS OF FACT

Service medical records show the veteran incurred skin rashes 
or disorders on several occasions but no findings were 
attributed to keratosis pilaris; there is no competent 
medical evidence that establishes a relationship between the 
current keratosis pilaris disability and service.


CONCLUSION OF LAW

Service connection for keratosis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in December 
2001, six months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  The notice complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that they (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
request the claimant provide any evidence in his possession 
that pertains to the claim.  The notice letters addressed all 
four elements.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was only informed of the 
existence of a disability and the connection between the 
veteran's service and the disability elements.  Despite the 
exclusion of three elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran was previously established.  
Since the Board finds that service connection for keratosis 
pilaris is not warranted in this appeal, the degree of 
disability and an effective date for service connection for 
keratosis pilaris are not issues before the Board.  In sum, 
the lack of notice has no prejudicial consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination to address the 
nature and etiology of the veteran's claimed keratosis 
pilaris.  There is sufficient medical evidence of record to 
make a decision on the claim on appeal. 

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his contentions, as 
presented in written statements and argument, service medical 
records, personnel records, private treatment records, and VA 
compensation and pension examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the record indicates that service connection for 
a skin rash, including keratosis pilaris, is not warranted.  
Establishing "direct" service connection for a disability 
not clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In the instant case, the 
evidence tends to show the first two elements of proof, but 
there is no competent medical opinion that relates the 
veteran's complaints and diagnoses in service to his current 
diagnosis.   A recent VA examination from May 2002 
established a current diagnosis of the skin disorder, 
keratosis pilaris.  Service medical records also shows that 
the veteran experienced multiple abnormalities of the skin 
during his active service.  The veteran's symptoms were 
assessed and the following diagnoses were made:  probably 
tinea (February 1985), rash (October 1985), yeast infection 
(December 1985), and chigger bites (August 1986).  Treatment 
records also show the veteran had complained of a chronic 
rash of bumps on his trunk and pruritis for three years; a 
diagnosis was deferred.

Notwithstanding the irregularities in the veteran's skin 
during service and the veteran's current diagnosis of 
keratosis pilaris, there is no competent evidence to 
establish a nexus between the two.  The veteran's good faith 
belief that the currently diagnosed skin disorder is a 
continuation of the same disorder(s) he had in service is 
insufficient to establish a connection.  There is no evidence 
of record to demonstrate that the veteran's opinion on the 
matter is competent, i.e., the evidence fails to show he has 
medical education or training.  A claimant's statements as to 
nexus are entitled to no probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994).  As causative factors of a disease 
amount to a medical question, only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).  The record reveals only one competent 
medical opinion of record.  That opinion indicates that the 
pathology of the veteran's keratosis pilaris is more likely 
than not, unrelated to service.  The Board is not free to 
substitute its own judgment for that of a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran's representative asserts that the RO 
misinterpreted or misapplied the VA examiner's statement that 
the veteran probably had a predisposition to incurring 
keratosis pilaris.  The examiner's statement appears to be 
extraneous, as it does not address the central issue of 
whether the current diagnosis is related to service.  On that 
issue, the examiner is clear; keratosis pilaris is not 
related to service.  Accordingly, service connection for 
keratosis pilaris is not warranted.

ORDER

Service connection for keratosis pilaris is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


